DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2021 has been entered.

Examiner’s Comment
Claims 1-12 stand rejected under Section 103.  Claims 1-12 stand rejected under Section 112(a) for failing to meet the written description requirement.  Claims 1-12 stand rejected under Section 112(b) for indefiniteness.  Claims 1-12 stand objected to for informalities.  
Applicants amended claims 1, 6, and 9-12 and canceled claim 3.  Applicants argue that the claims are in condition for allowance.
Turning first to the claim objections: Applicants’ amendments address the previously noted objections to the claims and are accepted and entered.  No new matter has been added.  The objections to the claims are withdrawn.

Section 112(a) rejections: Applicants’ amendments address the previously noted Section 112(a) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(a) rejections are withdrawn.
Section 103 rejections: Applicants’ arguments are persuasive.  The Section 103 rejections are withdrawn.
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.  For these reasons, claims 1, 2, and 4-12 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Mr. Paul Ragusa, on Thursday, August 19, 2021.



Claims:
Claim 1, line 7: Add “and” before “the second type electrodes”.
Claim 4, line 1: Change “claim 3” to “claim 1”.
Claim 6, line 1: Add “wherein” at the end of the line.
Claim 10, line 6: Add “and” before “the second type electrodes”.
Claim 12, line 1: Change “claim 3” to “claim 1”.
Claim 12, line 3: Change “lower than the” to “lower than an upper portion of the”.

Reasons for Allowance
Claims 1, 2, and 4-12 are allowed.
The Office considered the previously cited prior art references in light of the changes to the claims, and has determined that, while aspects of the prior art indeed disclose individual limitations, the combination is not disclosed.  Because the invention is based on the combination, the claims are allowable.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a growth substrate; a plurality of vertical micro-LEDs formed on the growth substrate, each having a top; a first type electrode formed on the top of each of the vertical micro-LEDs; and a second type electrode formed on a side surface of each of the vertical micro-LEDs, wherein each of the first type electrodes is connected with a first pad through a vertical interconnection via, [and] the second type electrodes are connected with a second pad through one vertical interconnection, wherein each of the vertical micro-LEDs includes, in sequence above the 
With regard to claims 2, 4-9, 11, and 12: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 10: The claim has been found allowable because the prior art of record does not disclose “forming a plurality of vertical micro-LEDs on a growth substrate, each having a top; forming a first type electrode on the top of each of the vertical micro-LED; and forming a second type electrode on a side surface of each of the vertical micro-LEDs, wherein each of the first type electrodes is connected with a first pad through a vertical interconnection via, [and] the second type electrodes are connected with a second pad through one vertical interconnection via,  wherein each of the vertical micro-LEDs includes, in sequence above the growth substrate, a second type doped region, a multiple quantum well layer, and a first type doped region, the second type doped region including a second type heavily doped region, and the second type electrode covering a side surface of the second type heavily doped region, wherein the second type electrode is a conductive layer lower than the multiple quantum well layer, and a planarization layer is formed on the conductive layer”, in combination with the remaining limitations of the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/Victoria K. Hall/Primary Examiner, Art Unit 2897